internal_revenue_service number release date index number --------------------------- ------------------------------- --------------------------------- ------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-125337-09 date november legend x -------------------------------------------------- ------------------------------ state d1 d2 d3 d4 y1 --------- ---------------------- ----------------------- ---------------- -------------------------- ------- dear ------------ this responds to the letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x is a corporation formed on d1 pursuant to the laws of state x made an election to be treated as an s_corporation effective d1 on d2 and d3 x issued stock warrants in connection with debt financing transactions the issuance of the warrants may have terminated x’s s election on d4 x’s s plr-125337-09 election was intentionally terminated in year y1 x discovered that the warrants might be deemed as a second class of stock and immediately sought legal advice to rectify the situation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that except as otherwise provided in this paragraph l iii a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1_1361-1 or materially modified for purposes of this paragraph l iii if an option is issued in connection with a loan and the time period in which the option can be exercised is extended in connection with and consistent with a modification of the terms of the loan the extension of the time period in which the option may be exercised is not considered a material modification in addition a call option does not have a strike_price substantially below fair_market_value if the price at the time of exercise cannot pursuant to the terms of the instrument be substantially below the fair_market_value of the underlying stock at the time of exercise sec_1_1361-1i iii b provides in part that a call option is not treated as a second class of stock for purposes of sec_1_1361-1 if it is issued to a person that is actively and regularly engaged in the business of lending and issued in connection with a commercially reasonable loan to the corporation this paragraph l iii b continues to apply if the call option is transferred with the loan or if a portion of the call option is transferred with a corresponding portion of the loan plr-125337-09 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period of inadvertent termination of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representation made we conclude that x’s s_corporation_election may have terminated because x may have had more than one class of stock however we conclude that if x’s s election was terminated such a termination was inadvertent within the meaning of sec_1362 of the code consequently we rule that x will be treated as continuing to be an s_corporation from d2 to d4 provided that x’s s election otherwise is not terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-125337-09 pursuant to the power_of_attorney on file with this office a copy of this letter will be sent to x’s authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
